In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00457-CR
     ___________________________

RUSSELL WILLIAM DETWILER, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 78th District Court
        Wichita County, Texas
       Trial Court No. 59,150-B


   Before Kerr, Pittman, and Birdwell, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

       Without a plea bargain and while represented by counsel, Russell William

Detwiler pleaded nolo contendere to indecency with a child by contact. See Tex. Penal

Code Ann. § 21.11(a)(1). The trial court found Detwiler guilty and sentenced him to

five years’ imprisonment. Two weeks later, Detwiler filed a pro se notice of appeal.

       When questions arose about Detwiler’s indigency and whether he was entitled

to appointed counsel, we abated the appeal and remanded the case to the trial court to

determine, among other things, whether Detwiler wished to continue the appeal.

Complying with our order, the trial court conducted a hearing with Detwiler—but no

defense counsel—present.1 On the record, Detwiler agreed that when previously

before the court, he had told his trial counsel that he did not want to appeal; asked

about his present desire, Detwiler stated that his wish was still not to appeal. The trial

court then signed written findings, one of which was that Detwiler did not want to

prosecute his appeal. We have both the reporter’s record of the hearing and the clerk’s

record containing the trial court’s findings.

       Although Detwiler has stated on the record that he does not want to prosecute

his appeal, he has not filed a motion to voluntarily dismiss it as required by rule

42.2(a) of the appellate rules of procedure. See Tex. R. App. P. 42.2(a).

       1
        The plea hearing was on October 4, 2018. On October 15, the trial court
signed an order allowing Detwiler’s trial counsel to withdraw, and on October 22, the
trial court denied Detwiler’s request for appointed counsel because it found that he
was not indigent.


                                            2
       But based on the reporter’s and clerk’s records filed with us, we hold that good

cause exists to suspend rule 42.2(a) in this case. See Tex. R. App. P. 2; Robertson v. State,

No. 01-11-00743-CR, 2012 WL 5285913, at *1 (Tex. App.—Houston [1st Dist.] Oct.

25, 2012, no pet.) (mem. op., not designated for publication); Lawson v. State, No. 02-

06-00204-CR, 2007 WL 495165, at *1 (Tex. App.—Fort Worth Feb. 15, 2007, no

pet.) (mem. op., not designated for publication). As Detwiler stated and as the trial

court found, we hold that Detwiler does not want to pursue this appeal.

       Thus, we dismiss this appeal. See also Fountain v. State, Nos. 02-14-00341-CR,

02-14-00342-CR, 2015 WL 3637961, at *1 (Tex. App.—Fort Worth June 11, 2015, no

pet.) (mem. op., not designated for publication); Wilson v. State, No. 02-13-00210-CR,

2014 WL 1394628, at *1 (Tex. App.—Fort Worth Apr. 10, 2014, no pet.) (mem. op.,

not designated for publication); Palmer v. State, No. 02-12-000569-CR, 2013 WL
6147836, at *1 (Tex. App.—Fort Worth Nov. 21, 2013, no pet.) (mem. op., not

designated for publication).




                                                         /s/ Elizabeth Kerr
                                                         Elizabeth Kerr
                                                         Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 28, 2019


                                             3